Case 5:21-cv-00848-MWF-KK Document 24 Filed 07/23/21 Page 1 of 7 Page ID #:334


                        UNITED STATES DISTRICT COURT                           JS-6
                       CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No. EDCV 21-848-MWF (KKx)                             Date: July 23, 2021
 Title: Justino Montiel v. Hitachi America, Ltd, et al.
 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                             Court Reporter:
           Rita Sanchez                              Not Reported

           Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
           None Present                              None Present

 Proceedings (In Chambers): ORDER RE: MOTION TO REMAND CASE TO
                            SAN BERNARDINO COUNTY SUPERIOR COURT
                            [7]; MOTION TO INTERVENE [9]

       Before the Court are two motions:

       The first is Plaintiff Justino Montiel’s Motion to Remand Case to San
 Bernardino County Superior Court (the “Motion to Remand”), filed on June 11, 2021.
 (Docket No. 7). Defendant Koki Holdings America Ltd. (“KHA”) filed an opposition
 on June 28, 2021. (Docket No. 11). Plaintiff filed a reply on July 2, 2021. (Docket
 No. 14).

        The second is Proposed Intervenor Redwood Fire and Casualty Insurance
 Company’s (“Proposed Intervenor” or “Redwood”) Motion to Intervene (the “Motion
 to Intervene”), filed on June 17, 2021. (Docket No. 9). No opposition to the Motion to
 Intervene was filed.

        The Court has read and considered the papers filed in connection with the
 Motion and held a telephonic hearing on July 19, 2021, pursuant to General Order 21-
 08 arising from the COVID-19 pandemic.

       For the reasons discussed below, the Motion to Remand is GRANTED.
 Defendants have failed to satisfy the heavy burden of showing that Hitachi Defendants
 were fraudulently joined. The Motion to Intervene is thus DENIED as moot.


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 5:21-cv-00848-MWF-KK Document 24 Filed 07/23/21 Page 2 of 7 Page ID #:335


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No. EDCV 21-848-MWF (KKx)                                  Date: July 23, 2021
 Title: Justino Montiel v. Hitachi America, Ltd, et al.
 I.    BACKGROUND

         On December 20, 2020, Plaintiff commenced this action against Defendants in
 San Bernardino County Superior Court. (Notice of Removal (“NoR”), Ex. A
 (“Complaint”) (Docket No. 1-1)). The Complaint alleges that, on approximately
 January 7, 2019, Plaintiff was at work using a nail gun labeled with Hitachi Model #
 NR 83A (the “Nail Gun”) when the Nail Gun misfired and lodged into his brain.
 (Complaint ¶¶ 14-15). Based on these allegations, Plaintiff asserts the following
 claims against KHA and Hitachi Solutions America, Ltd., Hitachi High Tech Science
 America, Inc., and Hitachi America, Ltd. (“Hitachi Defendants”): (1) strict products
 liability; (2) negligent failure to recall/retrofit relating; and (3) intentional failure to
 recall/retrofit. (See generally Complaint).

        Defendants filed the NoR on May 14, 2021, seeking to establish diversity
 jurisdiction and alleging that the Hitachi Defendants — the only California Defendants
 — were fraudulently joined in the action. (NoR ¶¶ 8-23). Specifically, KHA argues
 that the Hitachi Defendants were fraudulently joined because they do not “import,
 design, manufacture, market, sell, package, research, develop, produce, process,
 assembly, inspect, supply, distribute, deliver, broker, package, label, warn, maintain,
 modify, recall, retrofit, engineer, test, recommend, advertise or convey nailers of any
 kind, including the model and type Justino Montiel allegedly used in the underlying
 incident that is the subject of this matter.” (Id. ¶¶ 8-23) (citing Affidavit of Hozumi
 Kikukawa (“Kikukawa Aff.”) (Docket. No. 1-4); Affidavit of David Halvorson
 (“Havorson Aff.”) (Docket. No. 1-5); Affidavit of Gregory Rigby (“Rigby Aff.”)
 (Docket. No. 1-6)).

 II.   LEGAL STANDARD

        Pursuant to 28 U.S.C. § 1332(a)(1), a federal district court has jurisdiction over
 “all civil actions where the matter in controversy exceeds the sum or value of $75,000,
 exclusive of interest and costs,” and the dispute is between citizens of different states.
 The Supreme Court has interpreted § 1332 to require “complete diversity of
 citizenship,” meaning each plaintiff must be diverse from each defendant. Caterpillar
 Inc. v. Lewis, 519 U.S. 61, 67-68 (1996).
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 5:21-cv-00848-MWF-KK Document 24 Filed 07/23/21 Page 3 of 7 Page ID #:336


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No. EDCV 21-848-MWF (KKx)                                Date: July 23, 2021
 Title: Justino Montiel v. Hitachi America, Ltd, et al.
        An exception to the complete-diversity rule recognized by the Ninth Circuit “‘is
 where a non-diverse defendant has been ‘fraudulently joined.’” Hunter v. Phillip
 Morris USA, 582 F.3d 1039, 1042 (2009) (quoting Morris v. Princess Cruises, Inc.,
 236 F.3d 1061, 1067 (9th Cir. 2001)). Joinder is considered fraudulent “[i]f the
 plaintiff fails to state a cause of action against a resident defendant, and the failure is
 obvious according to the settled rules of the state[.]” Id. (quoting Hamilton Materials,
 Inc. v. Dow Chemical Co., 494 F.3d 1203, 1206 (9th Cir. 2007)). A removing
 defendant must “prove that individuals joined in the action cannot be liable on any
 theory.” Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998); accord
 Reynolds v. The Boeing Co., CV-2846-SVW-(ASx), 2015 WL 4573009, at *2 (C.D.
 Cal. July 28, 2015) (“To prove fraudulent joinder, the removing defendant must show
 that settled law obviously precludes the liability against the nondiverse defendant.”)
 (emphasis added).

        Because a defendant faces a heavy burden in establishing that removal is
 appropriate, a court determining whether joinder is fraudulent “must resolve all
 material ambiguities in state law in plaintiff’s favor.” Macey v. Allstate Property and
 Cas. Ins. Co., 220 F. Supp. 2d 1116, 1117 (N.D. Cal. 2002) (citing Good v. Prudential
 Ins. Co. of America, 5 F. Supp. 2d 804, 807 (N.D. Cal. 1998)). Given this standard,
 “[t]here is a presumption against finding fraudulent joinder, and defendants who assert
 that plaintiff has fraudulently joined a party carry a heavy burden of persuasion.” Plute
 v. Roadway Package Sys., Inc., 141 F. Supp. 2d 1005, 1008 (N.D. Cal. 2001).

        At this stage, “factual allegations and evidence” are evaluated “in the light most
 favorable to the plaintiff,” and disputes of fact must be resolved “in favor of the
 plaintiff.” Amarant v. Home Depot U.S.A., Inc., No. 1:13-cv-00245-LJO-SKO, 2013
 WL 3146809, at *4 (E.D. Cal. June 18, 2013) (citing Travis v. Irby, 326 F.3d 644, 649
 (5th Cir. 2003)).

 III.   DISCUSSION

        The Complaint asserts strict liability, negligent failure to recall/retrofit, and
 intentional failure to recall/retrofit claims against the Hitachi Defendants premised on
 various theories of vicarious liability. (Complaint ¶ 12).
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 5:21-cv-00848-MWF-KK Document 24 Filed 07/23/21 Page 4 of 7 Page ID #:337


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No. EDCV 21-848-MWF (KKx)                                 Date: July 23, 2021
 Title: Justino Montiel v. Hitachi America, Ltd, et al.
        The elements of a negligence claim for failure to recall/retrofit are: (1)
 defendant manufactured/distributed/sold the product; (2) defendant knew or reasonably
 should have known that the product was dangerous when used in a reasonably
 foreseeable manner; (3) defendant became aware of this defect after the product was
 sold; (4) defendant failed to recall/retrofit; (5) that a reasonable
 manufacturer/distributor/seller under the same or similar circumstances would
 have recalled/retrofitted the product; (6) plaintiff was harmed; and (7)
 defendant’s failure to recall/retrofit was a substantial factor in causing plaintiff’s harm.
 Arnett v. Seaside Transportation Servs., LLC, CV 13-01672-WHO, 2014 WL 117325,
 at *3 (N.D. Cal. Jan. 13, 2014).

        KHA argues that the Hitachi Defendants were fraudulently joined because they
 were not involved in the chain of distribution, and therefore, Plaintiff could not
 possibly recover against Hitachi Defendants. (Opposition at 9) (citing O’Neil v. Crane
 Co., 53 Cal. 4th 335, 348-49 (2012) (Under California product liability, “[r]egardless
 of a defendant’s position in the chain of distribution, the basis for liability remains that
 he has marketed or distributed a defective product.”). In support of this argument,
 KHA produces three, two-page affidavits (the “Affidavits”) from each Hitachi
 Defendant stating they are not liable. Specifically, the Affidavits assert that:

        [Hitachi Defendants do not] import, design, manufacture, market, sell,
         package, research, develop, produce, process, assembly, inspect,
         supply, distribute, deliver, broker, package, label, warn, maintain,
         modify, recall, retrofit, engineer, test, recommend, advertise or convey
         nail guns of any kind, including the model and type Justino Montiel
         allegedly used in the underlying incident that is the subject of this
         matter. Moreover, Hitachi High-Tech Science America, Inc. is not a
         predecessor in the commercial chain of distribution of the nail gun.

        [Hitachi Defendants did not] create or control the distribution of the
         subject nail gun in the continental United States, including in the State
         of California.


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
Case 5:21-cv-00848-MWF-KK Document 24 Filed 07/23/21 Page 5 of 7 Page ID #:338


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No. EDCV 21-848-MWF (KKx)                                 Date: July 23, 2021
 Title: Justino Montiel v. Hitachi America, Ltd, et al.
 (Kikukawa Aff. ¶¶ 3-4; Havorson Aff. ¶¶ 3-4; Rigby Aff. ¶¶ 3-4). KHA also produced
 an Affidavit from Stephanie Thompson, Product Standards Manager of KHA, asserting
 that

       KHA was the distributor of Hitachi power tools in the United States. KHA
       was responsible for the distribution of Hitachi branded pneumatic nailers in
       the United States, such as the nailer identified in Plaintiff’s Complaint.
       KHA purchased these tools from Koki Holdings Co. Ltd. (“KHD”) in Japan
       in bulk purchase orders. KHA imported these tools to the United States.

 (Affidavit of Stephanie Thompson (“Thompson Aff.”) ¶ 10 (Docket No. 1-7)).

        The Court agrees with KHA that this evidence casts serious doubt on whether
 Plaintiff can possibly state a failure to recall/retrofit claim against Hitachi Defendants.
 It appears that Hitachi Defendants are not in the chain of distribution, negating the first
 element of the claim.

        Of course, the burden placed on KHA to show fraudulent joinder here is
 extremely high, and Plaintiff need only show the possibility of stating any claim
 against Hitachi Defendants. Macey v. Allstate Property and Cas. Ins. Co., 220 F.
 Supp. 2d 1116, 1117 (N.D. Cal. 2002) (“If there is a non-fanciful possibility that
 plaintiff can state a claim under [state] law against the non-diverse defendant[,] the
 court must remand.”) (citing Good v. Prudential Ins. Co. of America, 5 F. Supp. 2d
 804, 807 (N.D. Cal. 1998)); see also Good, 5 F. Supp. 2d at 807 (“[T]he defendant
 must demonstrate that there is no possibility that the plaintiff will be able to establish a
 cause of action in State court against the alleged sham defendant.”).

       At the hearing, Plaintiff argued that it is possible for Plaintiff to state a claim for
 “negligent undertaking” against Hitachi Defendants.

       Under California law, a volunteer who, having no initial duty to do
 so, undertakes to provide protective services to another, will be found to have a duty to
 exercise due care in the performance of the undertaking if (1) the volunteer’s failure to
 exercise such care increases the risk of harm to the other person, or if (2) the other
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              5
Case 5:21-cv-00848-MWF-KK Document 24 Filed 07/23/21 Page 6 of 7 Page ID #:339


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No. EDCV 21-848-MWF (KKx)                                 Date: July 23, 2021
 Title: Justino Montiel v. Hitachi America, Ltd, et al.
 person reasonably relies upon the volunteer’s undertaking and suffers injury as a result.
 Mehr v. Fed’n Internationale de Football Ass’n, 115 F. Supp. 3d 1035, 1065 (N.D.
 Cal. 2015) (citations omitted).

       Plaintiff provides the following evidence suggesting that the Hitachi Defendants
 voluntarily undertook a duty to provide protective services to consumers of the Nail
 Gun:

        Hitachi Solutions America, Ltd.’s (“HSA”) website states that HSA is
         involved in “full equipment management,” “predictive maintenance,”
         “warranty management,” “equipment monitoring,” and “workplace safety.”
         (Declaration of Brian Beecher (“Beecher Decl.”) ¶ 7 (Docket No. 8)).

        HSA’s website states that its product “allows you to manage the entire
         lifecycle of complex construction and service jobs . . . from preconstruction
         through closing,” and that it “offer[s] full operation support for general and
         specialty contractors. (Id. ¶ 8).

        This evidence suggests that Hitachi Defendants may have undertaken a duty to
 provide protective services. The evidence falls short of stating a claim for “negligent
 undertaking,” which requires Plaintiff to establish the remaining elements of
 negligence, i.e., breach, proximate cause, and damages. Paz v. State of California, 22
 Cal. 4th 550, 559, 93 Cal. Rptr. 2d 703 (2000) (“Section 324A’s negligent undertaking
 theory of liability subsumes the well-known elements of any negligence action, viz.,
 duty, breach of duty, proximate cause, and damages.”). However, by producing
 evidence suggesting that Hitachi Defendants have undertaken a duty to provide
 protective services, the Court is satisfied that Plaintiff has at least established the non-
 fanciful possibility that Plaintiff could state a claim for “negligent undertaking” if
 granted leave to amend the Complaint. See Macey, 220 F. Supp. 2d at 1117.

       Accordingly, the Motion is GRANTED. The action is REMANDED to the San
 Bernardino County Superior Court.

       Accordingly, the Motion to Intervene is DENIED as moot.
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              6
Case 5:21-cv-00848-MWF-KK Document 24 Filed 07/23/21 Page 7 of 7 Page ID #:340


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No. EDCV 21-848-MWF (KKx)                              Date: July 23, 2021
 Title: Justino Montiel v. Hitachi America, Ltd, et al.
        Because the Court lacks jurisdiction, nothing in this Order should be taken as a
 ruling or comment on the merits of the action, or as to whether a demurrer should be
 sustained or overruled in superior court.

       IT IS SO ORDERED.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              7
